Title: James Madison to John Hartwell Cocke, 23 January 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 23. 1827
                            
                        
                        I received last evening yours of the 20th. from Charlottesville. You will not doubt the pleasure your
                            visit would have afforded me; but I could not wish it at the cost of suffering the intenseness of the Cold would have
                            imposed on you.
                        I have just communicated to the Proctor, the decision of the Visitors with respect to Mr. Gray & Mr
                            Chapman. The anomalous footing on which they are to be placed creates some difficulty in the form of their temporary
                            re-instatement, and may possibly tho’ not probabl<y> questions of some nicety in practice. I enclose a
                            copy of what I have said to Mr. Brockenbrough.
                        When I transmitted to you the proceedings of the Faculty relating to the Hotel keepers now in place I had no
                            opportunity of consulting the late enactments, and could not trust my recollection of them. The publication of them in the
                            Central Gazette shewed at once that the detected transgressions were beyond the cognizance of the law. With great
                            & sincere esteem & regard
                        
                            
                                James Madison
                            
                        
                    